Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 1 of 28 PageID #: 1015
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 2 of 28 PageID #: 1016




                                         ASHBY & GEDDES
                                         John G. Day (#2403)
                                         Andrew C. Mayo (#5207)
                                         500 Delaware Avenue, 8th Floor
                                         P.O. Box 1150
                                         Wilmington, DE 19899
 Of Counsel:                             (302) 654-1888
                                         jday@ashbygeddes.com
 John W. Harbin                          amayo@ashbygeddes.com
 Gregory J. Carlin
 Warren Thomas                       Attorneys for Defendants
 Robert J. Leonard
 MEUNIER CARLIN & CURFMAN LLC
 999 Peachtree Street NE, Suite 1300
 Atlanta, GA 30309
 (404) 645-7700

 Dated: April 13, 2020




{01554995;v1 }
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 3 of 28 PageID #: 1017




                                      TABLE OF CONTENTS

  I.     NATURE AND STAGE OF THE PROCEEDINGS ......................................2




  II.    SUMMARY OF ARGUMENT .......................................................................4
  III. LEGAL STANDARD .....................................................................................7
  IV. ARGUMENT ...................................................................................................7




  V. CONCLUSION..............................................................................................21




{01554995;v1 }                                          -i-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 4 of 28 PageID #: 1018




                                   TABLE OF AUTHORITIES

CASES                                                                                                Page(s)

454 Life Scis. Corp. v. Ion Torrent Sys., Inc., No. 15-595-LPS,
      2016 WL 6594083 (D. Del. Nov. 7, 2016) ................................. 7, 16, 17, 21

Arch Chems., Inc. v. Sherwin-Williams Co.,
      No. 18-2037-LPS, D.I. 48, oral order (D. Del. Nov. 5, 2019) ................... 11

Bechtel Corp. v. Local 215, Laborers’ Int’l Union of N. Am., AFL-CIO,
      544 F.2d 1207, 1215 (3d Cir. 1976) ............................................................. 7

British Telecomms. PLC v. IAC/InterActiveCorp, No. 18-366-WCB,
       2019 WL 4740156 (D. Del. Sept. 27, 2019) ...................................... passim

CallWave Commc’ns, LLC v. AT&T Mobility, LLC,
     Nos. 12-1702 et al., 2015 WL 1284203 (D. Del. Mar. 18, 2015) .............. 13

ACQUIS, LLC v. EMC Corp.,
    109 F. Supp 3d 352 (D. Mass. 2015) .......................................................... 15

Cost Bros., Inc. v. Travelers Indem. Co.,
      760 F.2d 58 (3d Cir. 1985) ........................................................................... 7

Ethicon LLC v. Intuitive Surgical, Inc., No. 17-871-LPS,
      2019 WL 1276029 (D. Del. Mar. 20, 2019) ................................... 11, 16, 18

Ever Win Int’l Corp. v. Radio Shack Corp.,
      902 F. Supp. 2d 503 (D. Del. 2012) ........................................................... 18

IOENGINE, LLC v. PayPal Holdings, Inc., No. 18-452-WCB,
    2019 WL 3943058 (D. Del. Aug. 21, 2019) ............................................... 13

NFC Tech. LLC v. HTC Am., Inc., No. 2:13-CV-1058,
     2015 WL 1069111 (E.D. Tex. Mar. 11, 2015) ........................................... 16

Princeton Digital Image Corp. v. Konami Dig. Entm’t Inc.,
      No. 12-1461, 2014 WL 3819458 (D. Del. Jan. 15, 2014) .......... 5, 12, 13, 16



{01554995;v1 }                                        -ii-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 5 of 28 PageID #: 1019




VirtualAgility Inc. v. Salesforce.com, Inc.,
      759 F.3d 1307, 1318 (Fed. Cir. 2014) .................................................. 18, 21




{01554995;v1 }                                   -iii-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 6 of 28 PageID #: 1020




         Defendants Prollenium US Inc. and Prollenium Medical Technologies Inc.

(collectively, “Prollenium”) respectfully move this Court to stay these related civil

actions pending resolution of the inter partes review (“IPR”) proceedings before

the Patent Trial and Appeal Board (“PTAB”). Plaintiffs Allergan USA, Inc. and

Allergan Industrie SAS (collectively, “Allergan”) asserted U.S. Patent Nos.

8,450,475 (“the ’475 patent”); 8,357,795 (“the ’795 patent”), 8,822,676 (“the ’676

patent”), 9,089,519 (“the ’519 patent”), 9,238,013 (“the ’013 patent”), and

9,358,322 (“the ’322 patent”) patents in C.A. No. 19-126. Over the last month, the

PTAB has instituted inter partes review on all six of these patents.

         Allergan recently asserted U.S. Patent Nos. 10,391,202 (“the ’202 Patent”)

and 10,485,896 (“the ’896 Patent”) in the second case, C.A. No. 20-104

(collectively, including the eight patents asserted in both cases, the “Asserted

Patents”). These two additional patents from the newer case will be challenged by

Prollenium at the PTAB in the near future.

         As it stands today, 91% of Allergan’s asserted claims in the first action are

under review by the PTAB in an instituted IPR trial. For the two remaining IPR

challenges to come, the patents are in the same family as claims already subject to

an instituted IPR. As a result, institution is highly likely on the additional patents,

which would constitute institution on every asserted patent across both cases.

Therefore, granting a stay is likely to substantially simplify the issues in this case



{01554995;v1 }                             -1-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 7 of 28 PageID #: 1021




as the PTAB has already found a reasonable likelihood that a majority of the

claims at issue will be invalidated. Most of the work of the case remains to be

done, including claim construction, fact depositions, expert discovery, summary

judgment, and trial.

I.       NATURE AND STAGE OF THE PROCEEDINGS

                 Allergan’s First Action

         Allergan filed its initial Complaint (D.I. 1)1 against Prollenium on January

22, 2019, alleging infringement of the ’475 patent and the ’795 patent. On

February 26, 2019, Allergan filed an Amended Complaint (D.I. 5), alleging

infringement of each of the six asserted patents in that action. Those six patents

share common priority documents and substantially the same specifications. On

June 21, 2019, the Court entered a Scheduling Order (D.I. 19), setting deadlines

for, among others, fact discovery to close on June 19, 2020, and trial to begin on

June 14, 2021. Allergan served its Infringement Contentions on August 30, 2019,

asserting infringement of every claim in the six Asserted Patents—a total of 125

claims. Allergan recently (in a January 2020 email) agreed to reduce the asserted

claims to 105.




1
  All Docket Index citations are to the first case, No. 19-126, except where
indicated.


{01554995;v1 }                             -2-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 8 of 28 PageID #: 1022
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 9 of 28 PageID #: 1023




patent. These two patents are part of the same family of patents asserted in the first

action; they share the same specifications and claim many of the same features.

Prollenium timely answered the complaint on March 16, 2020. On March 26th, the

Court entered an Order directing the parties to “confer regarding coordination of

the cases” and either submit a proposed scheduling order or advise the Court that a

scheduling conference is needed by April 27, 2020. (No. 20-104 D.I. 12).3

         Prollenium intends to file IPR petitions on the two patents asserted in the

second action in the near future. Given the commonality of issues, Prollenium

expects that the PTAB will use its same reasoning to institute trial on these related

patents as well.

II.      SUMMARY OF ARGUMENT

         Courts typically consider three factors in determining whether to grant a

stay: “(1) whether granting the stay will simplify the issues for trial; (2) the status

of the litigation, particularly whether discovery is complete and a trial date has

been set; and (3) whether a stay would cause the non-movant to suffer undue

prejudice from any delay, or allow the movant to gain a clear tactical advantage.”

British Telecomms. PLC v. IAC/InterActiveCorp, No. 18-366-WCB, 2019 WL



3
  At a recent (April 2) discovery conference in the first action, Magistrate Judge
Fallon directed the parties to incorporate provisions related to further narrowing
the asserted claims and the invalidity arguments for both cases in the upcoming
submission regarding coordination of the second action.


{01554995;v1 }                             -4-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 10 of 28 PageID #: 1024




4740156, at *2 (D. Del. Sept. 27, 2019) (Bryson, J., sitting by designation);

Princeton Digital Image Corp. v. Konami Dig. Entm’t Inc., No. 12-1461, 2014 WL

3819458, at *2 (D. Del. Jan. 15, 2014) (citing cases). Courts will also consider a

“fourth factor,” which includes an inquiry into whether the granting of a stay will

reduce the burden of litigation on the parties and the court. British Telecomms.

PLC, 2019 WL 4740156, at *2. This “burden of litigation” factor is generally

considered as part of the “simplifying the issues” factor. Id. at *3. Each of these

factors weighs in favor of a stay in this case.

         1. Simplifying issues for trial: The PTAB has instituted review of 6 of 8

asserted patents between the two cases. As of today, the PTAB has instituted IPR

trial on 96 of the 105 presently asserted claims in the first action. There will be a

significant simplification of issues because so many claims could be invalidated.

Even considering the additional 60 claims potentially at issue in the 2 patents in the

second action, the issues for trial would be greatly reduced by resolving the

validity of the similar claims of the presently challenged patents under PTAB

review.

         2. Stage of proceedings: The parties have exchanged initial disclosures and

initial discovery requests and responses in the first action. The parties have been




{01554995;v1 }                            -5-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 11 of 28 PageID #: 1025




producing documents; production is due to be substantially completed April 20.4

Claim construction briefing is ongoing, but no claim construction hearing has been

held. The most costly and time-consuming stages of both cases are yet to come—

fact depositions, expert discovery, trial, and post-trial proceedings. Fact discovery

will not close for over two months, even barring any rescheduling related to the

COVID-19 pandemic or the coordination of the two cases. Trial is well over a year

away. Thus, granting a stay at this stage of the case will avoid needless discovery

and conserve judicial resources.

         3. Undue prejudice or tactical disadvantage: The timing of Prollenium’s

PTAB petitions, as well as its request for stay, are well within the standards for

diligence. Prollenium’s petitions for IPR were filed within two months of receiving

Allergan’s infringement contentions across 125 claims in the first action, which is

reasonable in view of the complexity of filing seven PTAB petitions against six

asserted patents. This motion to stay comes within just a few weeks of receiving

the first PTAB institution decision.

         Although the parties are competitors, there is no indication that Prollenium

will gain an unfair tactical advantage from the stay. Allergan did not seek a

preliminary injunction, which suggests that a delay in judgment—if Allergan



4
 The parties recently stipulated to a 30-day extension of time to complete
document productions. D.I. 73.


{01554995;v1 }                             -6-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 12 of 28 PageID #: 1026




should successfully defend validity and prove infringement—will not cause

irreparable harm. Further, courts have repeatedly noted that mere delay cannot

constitute undue prejudice where, as here, the facts—including Allergan’s

dominant market share compared to Prollenium and the presence of at least one

other current licensee in the market—suggest that delay can be adequately

compensated by money damages.

         In short, every factor favors a stay.

III.     LEGAL STANDARD

         The Court has discretionary authority to grant a motion to stay. 454 Life

Scis. Corp. v. Ion Torrent Sys., Inc., No. 15-595-LPS, 2016 WL 6594083, at *2 (D.

Del. Nov. 7, 2016) (citing Cost Bros., Inc. v. Travelers Indem. Co., 760 F.2d 58, 60

(3d Cir. 1985)). A stay is particularly appropriate when the outcome of another

proceeding may “substantially affect” the issues in a case. Bechtel Corp. v. Local

215, Laborers’ Int’l Union of N. Am., AFL-CIO, 544 F.2d 1207, 1215 (3d Cir.

1976).

IV.      ARGUMENT

                 First Factor: A Stay Will Simplify the Issues for Trial

         There is potential for substantial simplification given there are almost 100

asserted claims presently under review by the PTAB—and it is likely that more

will come under review soon. The PTAB trial on the validity of a substantial



{01554995;v1 }                               -7-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 13 of 28 PageID #: 1027




majority of the asserted claims will necessarily reduce the issues to be tried by this

Court. The significance of this was aptly described in British Telecommunications,

where the court explained that “[t]he most important factor bearing on whether to

grant a stay is whether the stay is likely to simplify the issues at trial.” 2019 WL

4740156, at *7. Indeed, the court noted, “Congress’s purpose in creating an inter

partes review procedure was to allow the administrative agency that issues patents

to consider new information bearing on whether those patents should be canceled

or confirmed,” and that “[g]iving the agency the authority to consider the validity

of patents in the inter partes review process was designed in large measure to

simplify proceedings before the courts and to give the courts the benefit of the

expert agency’s full and focused consideration of the effect of prior art on patents

being asserted in litigation.” Id. (internal quotation marks omitted).

         The court further noted that “even when IPRs are instituted on fewer than all

the asserted claims, the policies favoring simplification and the reduction of

litigation burdens on the parties and the court are often applicable” and then

explained how simplification benefits are realized in different scenarios. Id. at *7–

9. Many of those benefits are similarly applicable to this case, as detailed below.

         At present, the PTAB has instituted review on all six patents asserted in the

first action and six of the eight patents asserted overall. The claims under review

by the PTAB include all claims of four asserted patents (the ’013, ’322, ’519, and



{01554995;v1 }                             -8-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 14 of 28 PageID #: 1028




’676 patents), and most claims of the ’475 and ’795 patents—all the claims of

which Prollenium requested review. If the PTAB invalidates some of these claims

(even if not all) the cases will unquestionably become simpler. British Telecomms.,

2019 WL 4740156, at *8 (“The removal of up to [82% of the] asserted claims will

make the task of dealing with the remaining claims significantly easier.”). In

granting its decisions to institute IPR proceedings against the six patents, the

PTAB has already determined that Prollenium has demonstrated a reasonable

likelihood of showing all challenged claims, a majority of the possibly Asserted

Claims, to be invalid. See Ex. A, 39, 87, 150, 197, 234, 271, 323 (findings for ’013,

’322, ’676, ’475, ’795 (first petition), ’795 (second petition), and ’519 patents,

respectively). According to the USPTO’s statistics, 80% of instituted IPRs result in

at least one challenged claim being found invalid, with 62% of instituted IPRs

resulting in all challenged claims being found invalid.5 Thus, there is a likelihood

that the PTAB will invalidate all of the Asserted Claims challenged in the

instituted IPRs, thereby necessarily simplifying the issues in this case by

eliminating the ’013, ’322, ’519, and ’676 patents and a majority of claims of the

’475 and ’795 patents from this dispute. And while petitions have not yet been



5
  Trial Statistics, Patent Trial and Appeal Board, February 2020, Status of Petitions
from Sep. 16, 2012 to Feb. 29, 2020,
https://www.uspto.gov/sites/default/files/documents/Trial_Statistics_2020_02_29.p
df (last visited Apr. 9, 2020).


{01554995;v1 }                            -9-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 15 of 28 PageID #: 1029




filed on the ’202 and ’896 patents asserted in the second action, the claims of these

related patents are substantially similar to the claims presently under review.

         Additionally, the PTAB has already rejected Allergan’s arguments that no

trial should be instituted. Allergan’s arguments to the PTAB as to why it should

not institute trial were largely the same across all seven of the petitions: It argued

the PTAB should exercise its discretion to not institute trial (under 35 U.S.C.

§§ 314(a) and 325(d)), but Allergan did not challenge Prollenium’s grounds on the

merits. In the seven institution decisions so far, the PTAB has rejected all of

Allergan’s arguments to not review the patents.6 There is no reason to think its

arguments will be persuasive in response to petitions for the ’202 and ’896 patents.

         At a minimum, the validity of 96 out of 105 presently asserted claims will

now be adjudicated by the PTAB, and that number only stands to increase in the

coming months. All the challenged claims share common priority documents and

specifications, so the PTAB’s final written decisions will result in simplification of

the issues for trial, regardless of whether the remaining petitions on the follow-on

patents are granted.




6
 While each of the requested IPRs uses the same panel of three Administrative
Patent Judges (APJ), Prollenium notes that each of the three assigned APJs has
authored at least one institution decision. It is clear that the panel is plainly
unanimous in its rejection of Allergan’s arguments against institution of IPR trial.


{01554995;v1 }                            -10-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 16 of 28 PageID #: 1030




         “Second, even if the PTAB does not cancel all (or even any) of the asserted

claims …, any conclusion that the PTAB reaches will have a likely effect on the

litigation by limiting” the invalidity arguments Prollenium can make in this case in

view of the statutory estoppel provision, 35 U.S.C. § 315(e)(2). British

Telecomms., 2019 WL 4740156, at *8. In other words, Prollenium would be

estopped from seeking to invalidate a challenged claim on any ground that was

raised or could have been raised in the respective IPR petition.

         Third, the Court has not yet issued a ruling on claim construction and could

choose to benefit from the PTAB’s guidance. Id. As of November 2018, the PTAB

construes terms “using the same claim construction standard that would be used to

construe the claim in a civil action.” 37 CFR § 42.100. This change in law favors a

stay because the PTAB’s analysis can no longer be discounted in district court

proceedings based on the application of a different claim construction standard.

E.g., Arch Chems., Inc. v. Sherwin-Williams Co., No. 18-2037-LPS, D.I. 48, oral

order (D. Del. Nov. 5, 2019). Moreover, a PTAB “proceeding may produce

additional prosecution history that could assist the Court in addressing the issues of

claim construction and validity.” British Telecomms., 2019 WL 4740156, at *8;

Ethicon, 2019 WL 1276029, at *2 (“There will be additional prosecution history

relating to all of the claims in this case. Some claims may be cancelled. There may

be amendments.”).



{01554995;v1 }                            -11-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 17 of 28 PageID #: 1031




         Fourth, “allowing the PTO to adjudicate the validity of the claims before it

in the IPR proceeding reduces what otherwise could be duplication of effort and

possibly inconsistent results between the administrative agency and this Court.”

British Telecomms., 2019 WL 4740156, at *8 (a stay “will minimize the risk of

inconsistent results and conserve resources”; there is “little benefit to be gained

from having two forums review the validity of the same claims at the same time”)).

Continuing either of the two pending litigations in parallel with the instituted IPRs

increases the risk of inconsistent results and wasted resources of the Court and the

parties with respect to claims that likely will be invalidated in the IPR proceedings.

         Therefore, the considerations relevant to the first factor strongly favor a stay

of this litigation pending resolution of the Prollenium IPR proceedings.

                 Second Factor: This Litigation is still in its Early Stages

         PTAB proceedings “give the PTO an opportunity to reconsider patents that

have become the focus of litigation, relieving the courts of some of the burdens of

deciding issues of obviousness and anticipation, and saving the courts from having

to adjudicate infringement claims based on patents of questionable validity.”

British Telecomms., 2019 WL 4740156, at *3; see also Princeton Digital Image

Corp., 2014 WL 3819458, at *3 (“Granting such a stay early in a case can be said

to advance judicial efficiency and ‘maximize the likelihood that neither the Court




{01554995;v1 }                             -12-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 18 of 28 PageID #: 1032




nor the parties expend their assets addressing invalid claims.’”). These benefits

strongly favor a stay here.

         As observed by the Court in IOENGINE, LLC v. PayPal Holdings, Inc.,

“completing discovery, preparing expert reports, filing and responding to pretrial

motions, preparing for trial, going through the trial process, and engaging in post-

trial motions practice” are “the most burdensome stages of the case.” No. 18-452-

WCB, 2019 WL 3943058, at *5 (D. Del. Aug. 21, 2019). Motions to stay pending

resolution of IPRs are thus most often granted when the case is in the early stages

of litigation. Princeton Digital Image Corp., 2014 WL 3819458, at *3. Here, in the

first action, the parties have exchanged initial discovery requests and have been

producing documents, and claim construction briefing has begun. The second

action, while it is likely that it will be coordinated with the first in some manner,

does not yet have a scheduling order. Thus, both cases are still in their early stages,

which strongly favors a stay.

         Indeed, courts have found the second factor to favor a stay in litigations that

are further advanced than this case. See Princeton Digital, 2014 WL 3819458, at

*3-4 (stage of litigation favored a stay where, although a Markman hearing had

already been held, “most of the significant case events are well in the future”);

CallWave Commc’ns, LLC v. AT&T Mobility, LLC, Nos. 12-1702 et al., 2015 WL

1284203, at *1 (D. Del. Mar. 18, 2015) (stage of litigation favored a stay where



{01554995;v1 }                             -13-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 19 of 28 PageID #: 1033




“[d]iscovery is more advanced than would be ideal, but … few depositions have

been taken and expert discovery has not yet begun”);

         In the present case, claim construction briefing is ongoing but not yet

complete, so no Markman hearing has been held (pending entry of a coordinated

schedule for the second action, it is scheduled in the first action for June 16, 2020).

The parties have not yet taken (or noticed) any depositions in the first action; fact

discovery in the first action does not close until June 19.7 Because fact discovery

has not been completed, expert discovery has not even begun. Dispositive motions

are not scheduled for nine months, and trial isn’t scheduled to begin until June 14,

2021 (two months after the due date for the last final written decision from the

PTAB). D.I. 19. Accordingly, a stay would allow the Court to avoid having to

construe claim terms that may be invalidated or amended during the IPR

proceedings, and it would allow the parties to avoid the time and expense of

completing fact and expert discovery, filing pre-trial motions, and preparing for

trial on a set of claims likely to be affected through the IPR proceedings.

Therefore, because the most burdensome stages of this case are still in the future,




7
 The parties are negotiating a proposed schedule incorporating the second action
and fact discovery may need to be extended to address the new patents.
Additionally, the ongoing COVID-19 pandemic raises the possibility that the
parties may not be able to effectively complete discovery, particularly oral
discovery, by the current date in any case.


{01554995;v1 }                             -14-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 20 of 28 PageID #: 1034




the second factor strongly favors a stay of this litigation pending resolution of the

Prollenium IPR proceedings.

                 Third Factor: A Stay Will Not Unduly Prejudice Allergan

         In analyzing undue prejudice and tactical disadvantage, courts in this District

have considered four factors: “(1) the timing of the request for review; (2) the

timing of the request for a stay; (3) the status of the review proceedings; and (4)

the relationship of the parties.” British Telecomms., 2019 WL 4740156, at *5.

Under these factors, Allergan will not be unduly prejudiced or put at a tactical

disadvantage by the requested stay.

         The first factor, the timing of the request for review, supports granting a stay

in this case. As shown in the table on page 3 above, Prollenium filed its seven

petitions for IPR against the first six asserted patents between August 23, 2019 and

October 25, 2019. The first petition was filed within two months of the Court

entering the June 21 Scheduling Order (D.I. 19) and before Allergan served its

infringement contentions on August 30 (D.I. 39).8 Five more petitions were filed in

September, within one month following Allergan’s service of infringement

contentions, unexpectedly asserting all 125 claims of the six patents. Cf. ACQUIS,

LLC v. EMC Corp., 109 F. Supp 3d 352, 359 (D. Mass. 2015) (finding it



8
 The first petition was filed six months after service of the summons and
complaint in this action. D.I. 8.


{01554995;v1 }                             -15-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 21 of 28 PageID #: 1035




reasonable for defendant to file its IPR petitions within four months of receiving

plaintiff’s infringement contentions). And the last petition was filed the following

month—just two months after receiving Allergan’s infringement contentions and

four months before the statutory deadline to file a petition for IPR. See 454 Life

Scis. Corp., 2016 WL 6594083, at *4 (filing petition “six months into litigation and

well within the one-year statutory window” caused neither undue prejudice nor

unfair tactical advantage). Prollenium’s actions show it acted expeditiously to file

the numerous petitions dictated by Allergan’s broad infringement allegations.9

         Courts considering this factor have recognized the “complexity entailed in

seeking inter partes review” and have frequently granted motions to stay based on

similar timing. See, e.g., NFC Tech. LLC v. HTC Am., Inc., No. 2:13-CV-1058-

WCB, 2015 WL 1069111, at *4 (E.D. Tex. Mar. 11, 2015) (“a delay of seven and

one-half months from the filing of the complaint is not unreasonable.”); Ethicon,

2019 WL 1276029, at *2 (eleven month delay in filing IPRs not unreasonable). In

Princeton Digital, the Court found the third factor to favor a stay even though the

defendant filed its petition for IPR “almost a year to the day after Plaintiff filed the

initial Complaint against it, and less than three months after the Scheduling Order




9
 Additionally, all the petitions were filed before Allergan filed the second action
asserting two new patents.


{01554995;v1 }                            -16-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 22 of 28 PageID #: 1036




issued.” 2014 WL 3819458, at *4. Thus, the timing of Prollenium’s IPR petitions

favors a stay.

         The second factor, the timing of the request for a stay, also supports granting

a stay in this case. The PTAB instituted IPR proceedings for three of the Asserted

Patents on March 19, 2020 and for a fourth (the ’676 patent) on March 20, 2020.

That same afternoon, Prollenium notified Allergan it intended to seek a stay and

requested Allergan’s consent or times to meet and confer. Then the PTAB

instituted two IPR proceedings on the ’795 patent on March 31. Allergan agreed to

a meet and confer on April 1, but the parties could not agree to a stay. Then, on

April 10, the PTAB instituted IPR on the last challenged patent of the first action.

This motion was filed promptly after the last decision and 12 days after the parties’

meet and confer. Prollenium has acted diligently in seeking this request for stay

shortly after the institution decisions for its IPR petitions. See 454 Life Sciences,

2016 WL 6594083, at *4 (“Defendants filed their Motion shortly after the PTAB

issued its decisions to proceed with a validity trial on all of the Asserted Claims,

which is generally the ideal time at which to file such a request.”).

         The third factor, the status of the review proceedings, further supports

granting a stay in this case. The PTAB has already instituted IPR proceedings on

96 of 105 claims and every patent asserted in the first case, and it is required to




{01554995;v1 }                             -17-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 23 of 28 PageID #: 1037




issue final written decisions in all of those proceedings by April 2021, prior to the

June 14 trial date.

         Finally, although the “relationship between the parties” may disfavor a stay

where the parties are competitors, mere competition is not enough. Even where the

parties have some measure of competition, “whether the patentee will be unduly

prejudiced by a stay in the district court proceedings during the [PTAB] review,

like the irreparable harm-type inquiry, focuses on the patentee’s need for an

expeditious resolution of its claim.” VirtualAgility Inc. v. Salesforce.com, Inc., 759

F.3d 1307, 1318 (Fed. Cir. 2014).

         Allergan would suffer no irreparable harm by a delay to resolve the validity

of the challenged patents at the PTAB. First, Allergan did not move for a

preliminary injunction in either case, despite a trial date not set until June 2021

(two years after the initial scheduling order). While moving for preliminary relief

is not strictly necessary, courts have considered the plaintiff’s failure to seek

preliminary relief in finding no undue prejudice. Id. at 1319 (reversing denial of

stay); Ethicon, 2019 WL 1276029, at *3; Ever Win Int’l Corp. v. Radio Shack

Corp., 902 F. Supp. 2d 503, 511 (D. Del. 2012). Allergan’s failure to seek

preliminary injunctive relief confirms that Allergan has not suffered or risked

irreparable harm by Prollenium’s actions and that a stay would not unduly

prejudice Allergan. Ever Win, 902 F. Supp. 2d at 511 (“Plaintiff never sought a



{01554995;v1 }                            -18-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 24 of 28 PageID #: 1038




preliminary injunction, which suggests that any prejudice to Plaintiff that might

result from delaying the ultimate resolution of this dispute is not as severe as it

contends.”).

         That any harm could be compensated by damages is shown not only but

Allergan’s inaction concerning injunctive relief, but also by both the nature of the

competition and Allergan’s existing licensing of the asserted patents. While

Allergan and Prollenium both sell HA dermal fillers with lidocaine, Allergan’s

market dominance and sales dwarf Prollenium’s. For example, Allergan reports its

2019 sales of its Juvéderm Collection topped $587 million and increased over

2018 by 7%,10 despite the launch of Prollenium’s product at the end of 2018. See

Allergan Reports Fourth Quarter and Full-Year 2019 Financial Results, Ex. B, at 1.

In comparison, Prollenium’s 2019 sales were around                  . Ighanian

Declaration, Ex. C ¶ 3. Thus, Allergan’s sales are                        Prollenium’s

and do not appear to be harmed irreparably by Prollenium’s entry into the market.

         Additionally, the second largest player in the market (behind Allergan) is

Galderma, see Ighanian Declaration, Ex. C ¶ 4. And Galderma entered into a

license with Allergan under the asserted patents in 2015. See Ex. D, Stipulation for

Amended Consent Judgment, Allergan USA, Inc. v. Medicis Aesthetics, Inc., No.

10
  Notably, Allergan claims all of its Juvéderm Collection of fillers have lidocaine
and are covered by the asserted patents. See Allergan Patent Notices,
https://www.allergan.com/about/patent-notices (last visited Apr. 8, 2020).


{01554995;v1 }                            -19-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 25 of 28 PageID #: 1039
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 26 of 28 PageID #: 1040




         Rather than cause irreparable harm, any potential delay that may result from

a stay in this case would be compensable, if need be, and does not rise to the level

of undue prejudice. “A stay will not diminish the monetary damages to which

[Allergan] will be entitled if it succeeds in its infringement suit—it only delays

realization of those damages and delays any potential injunctive remedy.”

VirtualAgility, 759 F.3d 1307, 1318 (Fed. Cir. 2014). Even if a stay may cause

“some amount of competitive harm to Plaintiff,” the harm is not of “overwhelming

significance” to the balance of factors in considering a stay where “money

damages could adequately compensate” the plaintiff for the harm due to

infringement. 454 Life Scis. Corp., 2016 WL 6594083, at *5.

         To the extent there is harm during the pendency of a stay and delay of the

current June 2021 trial date, that harm does not outweigh the substantial

justification for the proposed stay. Therefore, the considerations relevant to the

third factor favor staying this litigation pending resolution of the Prollenium IPR

proceedings.

V.       CONCLUSION

         For the foregoing reasons, Prollenium respectfully requests the Court stay

this litigation pending the final written decisions in the each of the instituted IPR

proceedings.




{01554995;v1 }                            -21-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 27 of 28 PageID #: 1041




                                            ASHBY & GEDDES

                                            /s/ Andrew C. Mayo
                                            ____________________________
                                            John G. Day (#2403)
                                            Andrew C. Mayo (#5207)
 Of Counsel:                                500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
 John W. Harbin                             Wilmington, DE 19899
 Gregory J. Carlin                          (302) 654-1888
 Warren Thomas                              jday@ashbygeddes.com
 Robert J. Leonard                          amayo@ashbygeddes.com
 MEUNIER CARLIN & CURFMAN LLC
 999 Peachtree Street NE, Suite 1300 Attorneys for Defendants
 Atlanta, GA 30309
 (404) 645-7700

 Dated: April 13, 2020




{01554995;v1 }                       -22-
Case 1:20-cv-00104-CFC Document 16 Filed 04/14/20 Page 28 of 28 PageID #: 1042




                      CERTIFICATION OF COMPLIANCE

         The undersigned hereby certifies that the foregoing brief contains 4996 words,

excluding the cover page, tables, and signature blocks, and that it complies with the

Court’s type, font, and word limitations.

                                         /s/ Andrew C. Mayo
                                         ____________________________________
                                         Andrew C. Mayo




{01554995;v1 }                            -23-
